Citation Nr: 1705739	
Decision Date: 02/24/17    Archive Date: 02/28/17

DOCKET NO.  06-08 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a skin disorder, to include as due to exposure to herbicides (Agent Orange).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty in the United States Army from January 1968 to August 1969 and was awarded the Combat Infantry Badge (CIB). 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

In October 2010, the Veteran testified at a hearing before a Veterans Law Judge (VLJ) at the RO.  A transcript of the hearing is of record.  However, the VLJ who held that hearing is no longer employed by the Board and the Veteran was advised of that fact and offered another opportunity for a hearing before a VLJ who would decide his claim.  The Veteran indicated that he did not want another Board hearing and requested that his claim be considered on the evidence of record.  See Hearing Options form received in July 2015. 

The Board remanded the claim for additional evidentiary development in March 2011, March 2013, December 2013, and November 2014.  In December 2014, an addendum opinion was obtained.

In September 2015, the Board denied service connection for a skin disorder, to include as secondary to exposure to herbicides/AO. 

The Veteran subsequently appealed the denial to the United States Court of Appeals for Veterans Claims (Court). 

In April 2016, the parties filed a Joint Motion for Remand (JMR) requesting that the September 2015 Board decision be vacated and remanded for actions consistent with the JMR.  In May 2016, the Court granted the motion and remanded the appeal for actions consistent with the JMR.

In August 2016, the Board, in accordance with the JMR, remanded this matter for further development.  The requested development has been completed and complies with the Board remand.


FINDING OF FACT

The competent medical and most probative evidence fails to establish that the Veteran has a skin disorder etiologically related to active service, to include as secondary to exposure to herbicides.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a skin disorder are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a). 

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.   

Neither the Veteran nor his representative has alleged prejudice with respect to notice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  The Veteran was notified via letters dated in January 2004 and July 2004 of VA's duty to assist him in substantiating his claim under the VCAA, and the effect of this duty upon his claim.  These letters addressed all notice elements and predated the initial adjudication by the AOJ in February 2005.  A March 2006 letter notified of how VA determines disability ratings and effective dates if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  [The timing defect of the March 2006 correspondence was cured by the RO's subsequent readjudication of the appeal and issuance of a supplemental statement of the case in May 2006.]

VA has also satisfied its duty to assist the Veteran in the development of his claim.  As stated previously, this matter has been remanded multiple times and the development ordered by the Board has been completed sufficiently, to include the requested development in the August 2016 remand, so that the Veteran's claim may finally be adjudicated.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 2 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  Service treatment records and pertinent post-service records have been obtained and are viewable on the Virtual VA and Veterans Management Benefits System electronic file systems.  The Veteran has also submitted potentially relevant documents and argument in support of his claims, including personal statements, testimony at an October 2010 Board hearing, and representative argument.  The Board finds that there is no additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  Green v. Derwinski, 1 Vet. App. 121 (1991).  As instructed by the Board, the AOJ obtained several medical opinions between 2011 and 2016.  As instructed by the Board, the AOJ most recently obtained a VA medical opinion in August 2016 to assist in determining whether the Veteran's claimed skin disorder is attributable to military service.  The Veteran's representative has challenged the adequacy of that VA opinion on the basis that the examiner rendered a non-opinion when stating that because of the lack of evidence, even if he considered the Veteran's assertions of having skin problems during service and since discharge, he could not reach any other opinion without resorting to mere speculation.  However, the VA medical opinion obtained in this case is more than adequate.  The VA examiner indicated review of the claims file in its entirety, including service treatment records, and also considered the Veteran's reports of in-service skin problems, to include the noted documentation of skin problems in the August 2016 remand.  The opinion is supported by sufficient detail, and refers to specific documents and medical history to support the conclusions reached.  Also given the consistency with other evidence of record, the Board finds that it is adequate for purposes of deciding the claim.  38 C.F.R. § 4.2; Abernathy v. Principi, 3 Vet. App. 461, 464 (1992) (citing Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that if the examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate).  The representative's complaint does not provide a basis upon which to remand this claim for additional examination.

Thus, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.

Service Connection

The Veteran seeks service connection for a skin disorder that he contends had its onset during service.  He has testified he that developed blisters on his arms and chest after spraying insecticides around ammunition bunkers.  He also noted having had continuing problems with intermittent blistering/soreness on his back and chest since service.  

Service connection is granted if it is shown that the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.306. 

Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited to only those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran's variously diagnosed skin disorders, including pityrosporum folliculitis, are not chronic diseases enumerated under 38 C.F.R. § 3.309(a) and, therefore, are not subject to presumptive service connection, to include on the basis of continuity of symptomatology.

Service connection is granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection can also be established on a presumptive basis for certain diseases associated with exposure during service to herbicides.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  For purposes of establishing service connection for a disability claimed to be a result of exposure to Agent Orange, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 1962 and May 1975, shall be presumed to have been exposed during such service to a herbicide agent, absent affirmative evidence to the contrary demonstrating that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f). 

The applicable criteria also provide that a disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309(e), will be considered to have been incurred in service under the circumstances outlined in this section even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a). 

A review of the Veteran's DD Form 214 demonstrates that he served in the Republic of Vietnam during the Vietnam era and is therefore presumed to have been exposed to Agent Orange or other herbicide agents.  However, his variously diagnosed skin disorders, including acne conglobata, are not among the disabilities which have been associated with exposure to herbicides such as Agent Orange.  38 C.F.R. § 3.309(e).  In addition, the Veteran does not contend, nor does the evidence of record reflect, that he has been diagnosed with chloracne, the only skin disorder included on this list, or other acneform disease consistent with chloracne.  Thus, the presumption afforded under 3.309(e) cannot provide the basis for a grant of service connection.  38 C.F.R. §§ 3.307, 3.309.  The Board finds that the Veteran's claim must be denied on this basis. 

Nevertheless, even if a veteran is found not to be entitled to a regulatory presumption of service connection, the claim must still be reviewed to determine if service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Here, the Board is unable to attribute the Veteran's claimed skin disorder to his military service.  Service treatment records are entirely negative for any reference to skin problems, either in the way of relevant subjective complaints or objective clinical findings that provide a basis for a diagnosis of a chronic skin disorder.  At his separation physical in August 1969, given the opportunity to identify any history or symptoms associated with any in-service skin problems, the Veteran specifically denied a history of skin disease and boils.  Clinical evaluation of the skin was within normal limits.

In addition, the claims folder is devoid of any relevant clinical records until almost 20 years later in November 1988 when the Veteran sought treatment for a mass on the left buttocks (later diagnosed as a lipoma).  A January 1989 VA treatment record notes the presence of a slight acneiform eruption on his chest, which the Veteran reported having had since he returned from Vietnam.  In June 1989, the Veteran reported having a 20 year history of a recurrent rash.  He was found to have a skin tag on his right hip and pigmented lesions on his left shoulder.  The assessment was that of folliculitis.  Subsequent records also contain the diagnosis of pityrosporum folliculitis.  In October 1998, the Veteran reported having had an intermittent skin condition since he served in Vietnam and was exposed to Agent Orange.  A November 2002 statement contains an assessment of acne conglobata since Vietnam.

However, there is no corroborative evidence on file revealing that the Veteran sought or required treatment or evaluation for skin problems during the almost two decades after his service had ended in 1969.  At the time of a November 1971 period of hospitalization for knee problems, the Veteran's skin was noted to be warm and dry.  There was a notation of a well healed surgical incision in the right lower quadrant of the abdomen with no other findings at that time.  There is also no evidence that the acneiform disorder first documented in 1989, was manifested prior to that date.  The mere absence of medical records showing a skin disorder within one year following the Veteran's service discharge does not contradict his statements about the onset of his symptoms.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, if it is determined based upon reliable evidence that there was an extended period of time after service without any manifestations of the claimed condition, then that tends to weigh against a finding of a connection between the disability and service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  As to the Veteran's reports that he has had a skin disorder since service, the Board finds that the contemporaneous evidence shows that the Veteran did not report having skin problems in service.  Moreover, on his initial application for compensation, received in September 1969, the Veteran did not report having skin problems.  This suggests to the Board that there was no pertinent skin symptomatology at that time.  While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that the Veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In other words, the Veteran demonstrated that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for skin problems at the time of the 1969 application for benefits, when viewed in the context of his action regarding other claims for compensation, may reasonably be interpreted as indicative of the Veteran's belief that he did not suffer from skin problems since service, or the lack of skin symptomatology at the time he filed the claim, or both.  Skin problems were first reported many years subsequent to the Veteran's period of service.  This contemporaneous evidence outweighs and is more probative than are his assertions voiced years later.  The above evidence is more probative than are his assertions, voiced well beyond his period of service, that any claimed skin problems are related to his period of service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by a veteran).  

Furthermore, there is no medical evidence linking a skin disorder to the Veteran's military service decades earlier and he has not submitted any medical opinion that relates it to his service/events therein.  See Hickson v. West, 12 Vet. App. 247.  In June 2011, following examination of the Veteran, a diagnosis of acne conglobata was made.  The examiner concluded that, given the multitude of diagnoses, he could not provide an opinion without resorting to pure speculation.  He reiterated his conclusion in a June 2013 addendum and offered no rationale or supporting explanation for his statement. The RO solicited another addendum and in an October 2013 opinion, the examiner explained that the Veteran's skin disorder was less likely related to service because there was no documentation of any skin condition in the service treatment records.  He also noted there was no medical documentation to establish a nexus to support any clinically diagnosed skin condition between 1960 and 1998.  In a May 2014 addendum, the previous VA examiner opined that it was less likely than not that any current skin disorder had its clinical onset during the Veteran's period of active service.  In so finding, the examiner noted that service treatment records were silent for any diagnosed skin condition during and on separation examination.  He also noted there was no medical documentation to establish a nexus to support any clinically diagnosed skin condition between 1960 and 1998.  He opined that it was less likely than not that the Veteran had a current skin disorder related to his presumed exposure to herbicides in Vietnam as his current skin conditions were not presumptive skin conditions related to Agent Orange.  In a July 2014 addendum, the examiner noted that he had reviewed the Veteran's assertions and claims in medical record of ongoing skin issues since service and his opinion remained the same. 

Pursuant to the Board's November 2014 remand, the RO solicited another addendum from a different examiner.  In a December 2014 report, the examiner indicated that he had reviewed the claims file, including service treatment records and post-service outpatient treatment reports and summarized the history and findings reflected by these records.  After reviewing the medical history and all other pertinent evidence of record, the examiner concluded that there was no evidence in the available records that the Veteran had a current skin disorder etiologically related to his presumed exposure to herbicides (Agent Orange) in the Republic of Vietnam.  He also noted that there was no evidence in the available records that the Veteran had a current skin disorder that had its clinical onset during service or otherwise was related to a documented event or incident of that period of active service.  He noted that the Veteran's military enlistment and separation evaluations were both silent for any skin condition.  He explained that because of the lack of evidence, even if he considered the Veteran's assertions of having skin problems during service and since discharge, he could not reach any other opinion without resorting to mere speculation.

As noted above, the Veteran appealed this decision to the Court and the matter was remanded for instructions pursuant to the JMR.  Pursuant to the JMR, the Board remanded this matter for additional development.  The Board observed that the parties to the JMR noted that in the December 2014 report, the examiner opined that there was no evidence in the available records that the Veteran had a current skin disability that was etiologically related to his presumed exposure to AO during service.  They observed that the examiner further stated that there was no evidence in the available records that the Veteran had a current skin disability that had its clinical onset during service or otherwise was related to a documented event or incident of that period of active service.  They also noted that the examiner stated that, due to the lack of evidence, even if he considered the Veteran's assertions of having skin problems during service and since discharge, he could not reach any other opinion without resorting to mere speculation.

The parties agreed that the examiner did not indicate that he considered the Veteran's 1989 treatment records reflecting a history of skin complaints since service.  In particular, they noted that the examiner did not indicate that he considered the following evidence: a January 11, 1989, medical progress note documenting acneiform eruption on skin and stating "pt notes he has had it since returning from Vietnam"; and a June 15, 1989 medical progress note assessing folliculitis, and documenting the Veteran's report of 20-year history of recurrent rash.  Thus, the parties stated that the examiner did not comply with the Board's instruction to "note treatment records dated in 1989 reflecting a prior history of skin complaints since service."  The parties also indicated that the examiner failed to provide any rationale, aside from a lack of evidence, to support the conclusion that the Veteran's skin disorder did not have its onset during service or was otherwise related to an in-service event or incident. 

The parties stated that because the examiner failed to offer an adequate opinion as to whether the Veteran had a skin disorder that had its onset during service or otherwise was related to an in-service event or incident, and because it failed to note the 1989 medical records documenting the Veteran's reports of skin problems since service, the examiner's December 2014 opinion did not comply with the Board's November 2014 remand instructions.  The parties indicated that on remand, the Board was to instruct the RO to provide an adequate opinion.

The Board then requested that the record be sent to a qualified examiner, other than the examiner who conducted the June 2011 VA skin examination and prepared the June 2013, May 2014, July 2014 addendum opinions, and the examiner who prepared the December 2014 opinion.  Following a review of the file the examiner was to comment upon the following:  (a) whether it was at least as likely as not (i.e., there is at least a 50 percent probability) that the Veteran had a current skin disability that was etiologically related to his presumed exposure to herbicides (Agent Orange) in the Republic of Vietnam (b) whether it was at least as likely as not (i.e., there is at least a 50 percent probability) that the Veteran had a current skin disability that had its clinical onset during service or otherwise was related to a documented event or incident of that period of active service.

The examiner was to specifically consider and discuss the Veteran's lay assertions of having skin problems during service and since discharge and VA treatment records, to include but not limited to a January 11, 1989, medical progress note documenting acneiform eruption on skin and stating "pt notes he has had it since returning from Vietnam"; and a June 15, 1989 medical progress note assessing folliculitis, and documenting the Veteran's report of 20-year history of recurrent rash.

In August 2016, the requested opinion was obtained.  The examiner indicated that had reviewed the entire record.  

The examiner noted that he had been requested to comment on the following:  (a) whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the Veteran has a current skin disability that is etiologically related to his presumed exposure to herbicides (Agent Orange) in the Republic of Vietnam and (b) whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the Veteran has a current skin disability that had its clinical onset during service or otherwise was related to a documented event or incident of that period of active service.  The examiner noted that he was to specifically consider and discuss the Veteran's lay assertions of having skin problems during service and since discharge and VA treatment records, to include but not limited to a January 11, 1989, medical progress note documenting acneiform eruption on skin and stating "pt notes he has had it since returning from Vietnam"; and a June 15, 1989 medical progress note assessing folliculitis, and documenting the Veteran's report of 20-year history of recurrent rash. 

In response to the above, the examiner noted that the report of medical examination dated October 1967 was silent for a skin condition.  He also observed that the August 1969 separation medical examination report was silent for a skin condition.  He indicated that there was no evidence in the service treatment records that the Veteran was diagnosed with a skin condition on active duty and that there was no evidence that he was diagnosed with a skin condition while in the military.  He further stated that there was no evidence in the available records that the Veteran had a current skin disability that was etiologically related to his presumed exposure to herbicides (Agent Orange) in the Republic of Vietnam.  He also noted that there was no evidence in the available records that the Veteran had a current skin disability that had its clinical onset during service or otherwise was related to a documented event or incident of that period of active service.  He further indicated that there was no medical documentation to establish a nexus to support any clinically diagnosed skin condition between 1969 and 1998.  The examiner opined that it was less likely than not that the Veteran had a current skin disability related to his presumed exposure to herbicides in the Republic of Vietnam.  He also indicated that the Veteran's previously noted skin conditions were not presumptive skin condition(s) related to agent orange.  

The examiner opined that because of the lack of evidence, even if he considered the Veteran's assertions of having skin problems during service and since discharge, he could not reach any other opinion without resorting to mere speculation. 

The Board finds that service connection for a skin disorder is not warranted.  That the Veteran was exposed to herbicides during service is conceded, but that fact alone does not establish a basis for the grant of service connection.  As noted, multiple VA examinations and opinions were obtained with respect to the nature and cause of the Veteran's claimed skin disorder.  While each examination prior to the August 2016 examination had at least some inadequacy, which limited their usefulness for adjudication, all of the examinations agreed that the Veteran did not have a skin disorder that was incurred in, caused by, or otherwise related to his military service.

The Board finds the August 2016 VA opinion constitutes the most probative (persuasive) evidence on the question of whether the Veteran's claimed skin disorder was incurred as a result of in-service events as it is based upon a complete review of the Veteran's claims file and supported by rationale.  The examiner considered the relevant history as contained in medical records and discussed the Veteran's symptoms in the context of that history.  He also considered the Veteran's belief that his skin disorder was the result of or caused by exposure to herbicides.  The examiner had sufficient facts and data before him and was able to address fully the salient question as to the origin of the Veteran's current skin disorder and its relationship to military service.  Also noted in the report, were the specific treatment records identified in the August 2016 report, which the examiner reviewed prior to rendering his detailed opinion.  

To the extent that the Veteran's representative finds the August 2016 opinion too speculative and thus inadequate, the Board notes that when a medical examiner concludes that he is unable to provide a nexus opinion without speculation, this alone does not make the medical opinion inadequate; a medical opinion with such language may be adequate if the examiner sufficiently explains the reasons for this inability.  Jones v. Shinseki, 23 Vet. App. 382, 389-90 (2010).  Even though the examiner used the phrase "mere speculation," the Board finds that it does not indicate that he was unable to make appropriate conclusions with accompanying rationale.  Here, the examiner opined that the Veteran's current skin condition was not related to service, including his presumed exposure to herbicides.  Reading the opinion as a whole reflects the examiner acknowledged the Veteran's assertions of in-service skin problems, but referenced the service treatment records, the lack of complaints during service, and noted that there was no medical documentation to establish a nexus to support any clinically diagnosed skin condition between 1969 and 1998, as reasoning for why it was less likely than not the skin condition was incurred in service.  Thus, he was able to offer an opinion on the relevant question.  The Board finds the August 2016 VA examiner's explanation to be sufficient and concludes that the opinion and rationale are competent and credible and provide probative evidence.  The claims folder contains no competent medical evidence refuting this opinion.

That being said, it appears the VA examiner used the phrase "mere speculation" to indicate that in light of the outlined negative evidence it would be "mere speculation" to provide a positive opinion.  See also Burgess v. Shinseki, (finding that the Board did not err in relying on examination as although the examination included the phrase "resorting to speculation" the opinion had not violated Jones because the examiner did not offer a speculative opinion but concluded the condition was less likely than not related to service and merely noted that any positive nexus opinion would be speculative.); Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) (finding that a non-precedential decision of the Court, while not binding, "may be cited or relied upon, however, for any persuasiveness or reasoning it contains"). 

The Veteran has never submitted any medical or scientific opinion to the contrary, and he does not possess the medical expertise to provide a competent medical opinion regarding whether a current skin disorder was caused by exposure to herbicides decades earlier.  Such an assessment is not simple in nature and in this case, requires specialized training for a determination as to diagnosis and causation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the Veteran is not considered competent to provide evidence as to more complex medical questions).  Therefore, this lay evidence does not constitute competent evidence.

As the preponderance of the evidence is against the claim for service connection for a skin disorder, the claim must be denied.


ORDER

Service connection for a skin disorder is denied.  




____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


